Name: Commission Regulation (EC) No 535/94 of 9 March 1994 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the common customs tariff
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  foodstuff
 Date Published: nan

 11 . 3 . 94 Official Journal of the European Communities No L 68/15 COMMISSION REGULATION (EC) No 535/94 of 9 March 1994 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Commission Regulation (EEC) No 3080/93 (2), and in particular Article 9 thereof, Whereas, to ensure uniform application of the Combined Nomenclature, provisions should be laid down for the classification of salted meat and edible meat offal falling within CN code heading 0210, in order to distinguish them from fresh, chilled or frozen meat and edible meat offal ; whereas a total salt content of 1 ,2 % or more by weight appears an appropriate criterion for distinguishing between these two types of products ; Whereas an additional note to this effect should be inserted in Chapter 2 of the Combined Nomenclature ; whereas Annex I to Regulation (EEC) No 2658/87 should therefore be amended : Whereas the provisions of this Regulation are in accor ­ dance with the opinion of the Customs Code Committee  Tariff and Statistical Nomenclature Section , HAS ADOPTED THIS REGULATION : Article 1 The following additional note shall be inserted in Chapter 2 of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87 : ' 8 . For the purposers of heading No 0210, the term 'salted' means meat or edible meat offal which has been deeply and homogeneously impregnated with salt in all parts, having a total salt content not less than 1,2% by weight.' Article 2 This Regulation shall enter into force on the twenty-first day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 1994. For the Commission Christiane SCRIVENER Member of the Commission (  ) OJ No L 256, 7 . 9 . 1987, p . 1 . (2) OJ No L 277, 10 . 11 . 1993 , p. 1 .